Citation Nr: 1727278	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-21 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for asbestosis prior to November 6, 2015, and in excess of 30 percent thereafter. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1956 to June 1960. 

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The matter was remanded in July 2015.  Following examination a 30 percent rating was assigned as of the date of the examination.  This was not the maximum rating and the matter remained on appeal as cited on the title page.  The claim was again before the Board in May 2016 and was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The requested development has been completed, and the Veteran's claim was returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to November 6, 2015, the Veteran's service-connected asbestosis was not productive of forced vital capacity (FVC) between 75 and 80 percent predicted, or diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 66 to 80 percent predicted.

2.  As of November 6, 2015, the Veteran's service-connected asbestosis was not productive for FVC of 50 to 64 percent predicted, DLCO (SB) of 40 to 55 percent predicted, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for asbestosis have not been met prior to August 12, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2016).

2.  The criteria for a disability rating in excess of 30 percent for asbestosis have not been met since August 12, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by February 2011 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
 
Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained by the VA.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination in connection with his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that when read together, the June 2012 and November 2015 VA examinations and January 2017 supplemental opinion are adequate as they involved an evaluation of the Veteran, a review of the Veterans' treatment records, and provided adequate discussion of the diagnosis provided as well as the results of relevant testing.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The instant claim was previously remanded by the Board in In July 2015 so that the Veteran could undergo a VA examination.  The examiner was asked to comment on whether the findings at the examination were consistent with June 2002 private medical testing.  This was not done.  In May 2016, the Board remanded this case again so that addendum could be provided to the Veteran's November 2015 pulmonary function examination.  The addendum was to address if the Veteran's VA examination results were consistent with private treatment records provided by the Veteran, and address why no post-bronchodilator result was reported.  The medical examiner provided and addendum opinion in January 2017 satisfying the remand requirements.  There has been substantial compliance with the prior remand directives, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 2271.  

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Entitlement to an Initial Compensable Rating for Asbestosis prior to November 6, 2015

The Veteran seeks entitlement to an initial compensable rating for his service-connected asbestosis prior to November 6, 2015.  In an August 2012 rating decision, the Veteran was granted service connection for asbestosis and assigned an initial noncompensable disability evaluation, with an effective date of December 2010.  Given the nature of the present claim for an initial compensable rating, the Board has considered all evidence of severity since the effective date for the award of service connection.  

Asbestosis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6833, according to the General Rating Formula for Interstitial Lung Disease.  Accordingly, a 10 percent evaluation is warranted for forced vital capacity (FVC) between 75 and 80 percent predicted, or; diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 66 to 80 percent predicted.  A 30 percent evaluation is warranted for FVC of 64 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 percent evaluation is warranted for FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent evaluation is warranted for FVC less than 50 percent predicted, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97 (2016).

For rating purposes, post-bronchodilator findings are the standard in pulmonary assessment.  Post-bronchodilator studies are required, and will be used for rating purposes, unless the post-bronchodilator results were poorer than the pre-bronchodilator results, or when the examiner determines that post-bronchodilator results should not be used and states why.  38 C.F.R. §§ 4.96(d)(4), (5) (2016).  

In addition, "[w]hen there is a disparity between the results of different pulmonary function tests (PFT) . . . so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability."  38 C.F.R. § 4.96(6) (2016).  

The Veteran was provided a VA pulmonary function examination in June 2012.  Subjectively, the Veteran reported shortness of breath when walking some distances, and indicated feeling tired.  Pulmonary function testing revealed FVC of 90 percent predicated (pre-bronchodilator) and 92 percent predicated (post-bronchodilator).  The examiner did not complete DLCO testing, reporting that it was not indicated for the Veteran's condition.  However, the Veteran did complete pre-bronchodilator and post-bronchodilator testing in a November 6, 2015.  At that time the Veteran demonstrated 118 percent (pre-bronchodilator) and 118 percent (post-bronchodilator).  As there is no DLCO result reported in the June 2012 examination, and there is no way to retroactively determine the Veteran's DLCO at that time, the Board can only consider the Veteran's FVC result in determining a disability rating.      

Therefore, based upon the above discussed results, the Board finds that an initial compensable disability rating is not warranted for the Veteran's asbestosis under Diagnostic Code 6833 prior to November 6, 2015, as there was no evidence of FVC between 75 and 80 percent predicted, or DLCO (SB) of 66 to 80 percent predicted during that period.  

In a January 2017 addendum opinion, a VA examiner addressed the earlier private treatment records and concluded that the VA findings were consistent with the earlier private findings that were submitted.  

The Veteran has not submitted any lay evidence detailing why he believes his service-connected asbestosis should be assigned a compensable rating prior to November 6, 2015.  

The Board finds, prior to November 6, 2015, the probative evidence of record does not establish that the Veteran's asbestosis manifested to the level necessary to support an initial compensable rating.  See Fenderson, 12 Vet. App. 114.  The preponderance of the evidence is against his claim for a compensable evaluation.  Consequently, there is no reasonable doubt to resolve in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  

Entitlement to a Rating in Excess of 30 Percent for Asbestosis as of November 6, 2015

Following another pulmonary function examination on November 6, 2015, the Veteran's asbestosis disability evaluation was increased to 30 percent effective the date of the examination.  During this examination, pulmonary functioning testing revealed FVC of 72 percent predicated (pre-bronchodilator) and 85 percent predicated (post-bronchodilator).   The Veteran's DLCO (SB) measured at 111 percent predicted (pre-bronchodilator).  Though the Veteran's DLCO (SB) (post-bronchodilator) percent predicted was not initially noted on the examination report, a January 2017 addendum to the examination reported the Veteran's DLCO (SB) (post-bronchodilator) measured at 111 percent predicted.  

The January 2017 addendum also included statements from the medical examiner endorsing the use of FVC and DLCO (SB) measurements in evaluating changes in the Veteran's asbestosis.  Additionally, the medical examiner noted the Veteran's reported PFT results were consistent with results provided by the Veteran from private treatment providers, and did reflect the Veteran's current pulmonary functioning. 

Therefore, based upon the above discussed results, the Board finds that a disability rating in excess of 30 percent is not warranted for the Veteran's asbestosis under Diagnostic Code 6833 prior to November 6, 2015, as there was no evidence of FVC between 50 and 64 percent predicted, or DLCO (SB) of 40 to 55 percent predicted, or, maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  

The Veteran has not submitted lay evidence in support of this claim.  

The Board finds, as of November 6, 2015, the probative evidence of record does not establish that the Veteran's asbestosis manifested to the level necessary to support a rating in excess of 30 percent.  See Fenderson, 12 Vet. App. 114.  The preponderance of the evidence is against his claim for a compensable evaluation.  Consequently, the benefit-of-the-doubt rule does not apply.  Consequently, there is no reasonable doubt to resolve in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his service connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to an initial compensable rating for asbestosis prior to November 6, 2015 is denied.

Entitlement to a rating in excess of 30 percent for asbestosis as of November 6, 2015 is denied.  




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


